Citation Nr: 0111865	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-13 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of a low back injury.  

2.  Entitlement to service connection for gastrointestinal 
disability.  



REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and W. K.  


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty for training from September 
7, 1957, to March 6, 1958, and on active duty from October 
17, 1961, to March 6, 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  


FINDINGS OF FACT

1.  It is not shown that the veteran acquired a chronic low 
back disorder during service; the lumbosacral strain 
diagnosed in service was an acute and transitory episode that 
resolved.  

2.  The veteran's gastrointestinal disability clearly and 
unmistakably preexisted service and is not shown to have 
increased in severity during service; peptic ulcer disease is 
not shown currently.  


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1131 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.6, 3.102, 3.303 (2000).  

2.  Gastrointestinal disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1111, 
1131, 1137, 1153 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.306 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Low back disability

Factual Background

The service medical records for the veteran's period of 
active duty for training are negative for complaints or 
findings referable to any back disorder.  When the veteran 
was examined for service entrance in October 1961, complaints 
or findings of a back disorder were not noted.  However, the 
veteran was seen at a service clinic in January 1962 for 
lumbosacral strain, which was treated with heat, wintergreen, 
medication, and a bed board.  He was assigned to light duty.  
(Wintergreen is an ointment used as a counterirritant for 
muscle pain.  Dorland's Illustrated Medical Dictionary 683, 
1030, 1845 (28th ed. 1994).)  

However, the veteran's separation examination in February 
1962 was completely negative for complaints or findings of a 
chronic back disorder.  Although the veteran claims that he 
has chronic back problems as a consequence of a fall in 
service in January or February 1958, the record does not 
demonstrate that he sustained a fall at that time.  The first 
evidence of a chronic back disorder is not shown until 1973, 
when he was admitted to a private hospital with back 
complaints.  The record indicates that he underwent 
myelograms in 1973 and 1975 that were negative.  A report of 
private X-rays in December 1974 indicates that the veteran 
then had a cartilaginous pars interarticularis at L-4 with 
moderate spondylolisthesis; myelograms were grossly negative, 
but there were indirect signs of a diastematomyelia at D-12, 
and at L-1 and L-2.  Diastematomyelia is a congenital 
anomaly, often associated with spina bifida, in which the 
spinal cord is split into halves by a bony spicule or fibrous 
band, each half being surrounded by a dural sac.  Dorland's 
Illustrated Medical Dictionary 461 (28th ed. 1994).  

The veteran was privately hospitalized in May 1978 for 
complaints of pain in his low back and the right side of his 
abdomen.  He reported a "chronic history" of intermittent 
low back pain that was apparently activity related since his 
late adolescence.  His symptoms "prior to that time," he 
said, "were only intermittent and usually associated with 
lifting."  He reported that in 1973, he slipped while 
standing on the tank of his truck and holding onto the lever 
to operate the dumping mechanism.  He said that he twisted 
and sort of "wrenched" his back.  Following that episode, 
he began to develop more severe lower lumbar pain and was 
admitted to a private hospital, where myelography was 
reportedly negative but he was noted to have a Grade I 
spondylolisthesis at L-4.  Since then, his symptoms had been 
more constant, but he also complained of pain radiating from 
the lumbar region into the right lumbar area and right lower 
abdomen and about the navel that did not seem to be activity 
related.  A lumbar myelogram at that time was negative, but 
spondylolisthesis at L-4 was noted.  X-rays of the lumbar 
spine and pelvis in May 1978 showed developmental weakness 
with a Grade I spondylolisthesis at L4-5 with a bilateral 
pars interarticularis defect at that level.  The radiologist 
remarked that on December 31, 1977, the lateral lumbar spine 
did not show evidence of the forward migration of L-4 on L-5.  

The veteran was admitted to a private hospital in December 
1979 for surgical treatment of a symptomatic 
spondylolisthesis of L-4.  On admission, he complained that 
his "back pops out of place."  He said that this had been 
going on since 1973 and was exacerbated by a later accident.  
It was reported that in 1973, Dr. Watson had hospitalized him 
for a myelogram and that he had again been hospitalized about 
a year and a half previously by Dr. Cole.  It was reported 
that he was a self-employed truck driver and construction 
worker.  X-rays following admission showed an unchanged pars 
interarticularis defect and Grade I spondylolisthesis of L-4 
on L-5, minor disc space narrowing with associated 
degenerative joint disease at L-4 and L-5, a minor Schmorl 
node concavity at the superior end plate of L-2, and minor 
incomplete first dorsal sacral arch compared to a study of 
May 2, 1978.  The lumbar spine was felt to be unchanged.  
During hospitalization, the veteran underwent a posterior 
elementectomy of L-4; decompression of the L-4 and L-5 nerve 
roots, bilaterally; and a lateral mass spinal fusion of L-4 
to S-1.  X-rays following surgery visualized some lipping 
changes of the vertebral bodies anteriorly, but the 
intervertebral disc spaces were well maintained.  A sclerotic 
margin was visualized at the superior right lateral vertebral 
body of the endplate of L-2, which had been noted on the 
study of May 2, 1978.  This was felt to represent old post-
traumatic change.  Otherwise, the lumbar spine studies showed 
no significant changes in relation to the post surgical 
laminectomy.  The diagnosis on discharge from the hospital 
was Grade I spondylolisthesis.  

Following his low back surgery, the veteran continued to have 
persistent signs of Grade I spondylolisthesis at L-4 and L-5.  
In July 1989, he underwent private magnetic resonance imaging 
of his lumbosacral spine, the report of which indicates that 
the veteran was now experiencing pain radiating into both 
legs.  The MRI was interpreted as showing L3-4 extradural 
soft tissue mildly impinging the ventral aspect of the thecal 
sac centrally and left of midline that could be due to a 
focal disc herniation or to a hypertrophic spur associated 
with the L-4 vertebral body segment.  L4-5 Grade I 
spondylolisthesis with associated degenerative disc disease 
without impingement of the neural foramina of the thecal sac 
was also seen.  

The veteran maintains, and has testified, that his low back 
disorder is due to a fall during his first period of service.  
A VA examination in February 2000 noted that the veteran 
claimed to have been thrown from a truck in service and noted 
the single entry in the service medical records of 
lumbosacral strain.  The examiner also noted that no X-rays 
were taken at that time.  The veteran indicated that the 
initial persistent pain became intermittent but that he had 
noticed gradually increasing pain in the ensuing years.  The 
examination culminated in an assessment of persistent low 
back pain.  The examiner noted that the veteran was status 
post surgery at L5-S1 in 1979 with residuals of persistent 
discomfort and restricted range of motion.  The examiner 
remarked that the episode in service "could be the beginning 
of his back problems," which were at least as likely as not 
related to his military service.  The examiner added that X-
rays were not taken at that time, "which could have 
concealed an underlying problem."  In an addendum to this 
opinion in response to a request for clarification from the 
RO, the examiner said that the veteran stated that he did 
fall from a truck and that the diagnosis was lumbosacral 
strain.  The examiner continued that there is no 
documentation of overt trauma but that without X-rays, "this 
could conceivably be the beginning of his problems.  His 
subsequent injury could have exacerbated this condition."  

In a letter dated in December 1999, G. K. Gardner, Jr., D.O., 
said that the veteran had had pain in his low back since 
1957.  Dr. Gardner stated that the veteran fell while in 
service and injured his back and that he has had problems 
since that time, as could be documented by his medical 
history.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. §§ 3.6, 3.303.  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been reaffirmed by the United States Court 
of Appeals for the Federal Circuit, which recently stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board notes that the Court has offered guidance on the 
assessment of the probative value of medical opinion 
evidence.  The Court has stated that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Further, the Board is 
charged with the duty to assess the credibility and weight to 
be given to the evidence.  Klekar v. West, 12 Vet. App. 503, 
507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  For 
the reasons set forth below, following a review of the entire 
evidence of record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for low back disability.  

It is undisputed in this case that the veteran was treated 
during his initial period of duty for lumbosacral strain.  In 
his substantive appeal, and in hearing testimony, he claimed 
that he fell off the rafters while tearing down a building 
for the Army Corps of Engineers at Fort Dix, New Jersey.  He 
also testified that he was thrown off a truck while serving 
at Fort Knox, Kentucky, during his second period of service.  
He also testified that following service, he worked as a 
mechanic for a garage.  However, there is no objective 
evidence that he sustained back trauma in service and some 
evidence that he had actually experienced back pain during 
his adolescence.  Despite the veteran's claim that he has 
experienced persistent back pain since the claimed inservice 
injury, there is no objective evidence of a continuity of 
symptomatology since the initial period of service to support 
this assertion.  See 38 C.F.R. § 3.303(b).  However, there is 
evidence of continuing back complaints since 1973, when he 
slipped while on his truck.  Indeed, the service medical 
records for his second period of active service would be 
expected to contain some indication of continuing back 
complaints if, in fact, these complaints had persisted since 
the initial inservice injury in 1958, yet those records are 
silent for pertinent complaints or findings.  It is 
interesting to note that the veteran testified, and his DD-
214 shows, that he served as a lineman climbing poles during 
his second period of service.  

Although the veteran's brother testified regarding his 
sister-in-law walking on his brother's back to relieve his 
symptoms shortly after service, he also recalled that the 
veteran engaged in heavy labor following service.  The 
veteran's brother testified that the veteran had always done 
construction work and had always "been the bull for moving 
around or something.  If something needed to be done, he 
wouldn't stop until he finished it, whether it killed him 
physically or not."  He stated that the veteran did heavy 
work such as pulling motors and that he observed him working 
in the garage.  When he would bend over to pick things up in 
the garage and then straighten up, his brother noted that he 
would almost go right back down to the floor.  The pain, he 
said, shot right through him.  He stated that the veteran 
worked on cars, which involved bending over, and that the 
veteran would have a hard time getting back up in order to 
stand upright.  

Of course, it could well be that the veteran sustained a back 
injury in service in 1958 that resulted in the lumbosacral 
strain reflected in the service medical records for that 
period.  There is evidence from private X-rays of the 
veteran's spine taken in December 1974 that indicates that 
the veteran had interspace narrowing and slight body 
deformities of the dorsolumbar juncture "reasonably related 
to some ancient injury."  However, neither the X-ray report 
nor the opinions of Dr. Gardner and the VA examiner are 
persuasive evidence that the veteran's current back 
complaints are related to service.  The X-ray report does not 
specify the "ancient injury" to which the irregularities 
visualized supposedly relate, while the opinions mentioned 
are couched in the language of speculation.  But service 
connection may not be based on a resort to speculation or 
even to remote possibility.  See 38 C.F.R. § 3.102.  See also 
Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical 
nexus between the veteran's inservice radiation exposure and 
his fatal lung cancer years later was speculative at best, 
even where one physician opined that it was probable that the 
veteran's lung cancer was related to service radiation 
exposure); Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); (Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim); Moffitt v. Brown, 10 Vet. App. 214, 228 
(1997) (physician's opinion that "renal insufficiency may 
have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where only evidence supporting the 
claim was a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran; such 
evidence held to be speculative); Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise submitted by 
appellant that only raises the possibility that there may be 
some relationship between service-connected sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  

It is apparent that Dr. Gardner's opinion is not wholly 
accurate, since he asserts that the veteran has had back 
problems since the initial injury in service.  The record 
does not show this, however.  What the record documents are 
continuing back problems since the back injury in 1973.  It 
is a reasonable inference from the evidence that, had the 
initial injury in service resulted in a chronic back 
disorder, some indication of back pathology would have 
materialized within the four years that elapsed between the 
date of injury claimed by the veteran and his examination for 
separation from his second period of service in February 
1962.  The Medical Board conducted in February 1962 noted 
that the veteran's history was significant for a fractured 
nose in a motor vehicle accident at age 16, but a fall with 
resultant back injury in service was not mentioned.  A 
physical examination for the Medical Board was negative for 
any findings of back disability.  In any case, some evidence 
of ongoing symptomatology should have been present before his 
initial hospitalization for back complaints in 1973, yet the 
record is silent for objective evidence of any such 
complaints.  The Board finds that the private medical reports 
thereafter, which link his back pathology to the 1973 injury, 
are especially persuasive since they were rendered at a time 
when the veteran was seeking medical treatment and a claim 
for compensation was not pending.  A history elicited solely 
for the purposes of treatment is inherently more reliable 
than history proffered when a claim for compensation is 
pending.  See United States v. Narciso, 446 F. Supp. 252, 
288-89 (E.D. Mich. 1977) (stating that the rationale for the 
"medical diagnosis or treatment exception" to the hearsay 
rule is that statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy since 
the declarant has a strong motive to tell the truth in order 
to receive proper care).  

The Board observes that the veteran testified that the 
history that he offered when he was hospitalized in May 1978 
regarding his fall in 1973 was a "little white lie" that he 
told for purposes of obtaining private insurance coverage for 
his treatment and that, in fact, he had not injured his back 
in 1973.  The veteran also said that he told such lies "on 
quite a few occasions" and that if Dr. Watson's treatment 
records were available, "you would have found some more 
white lies" because that was the only way that the insurance 
company would pay.  

This testimony renders the rest of the veteran's testimony 
very suspect.  If he would lie for purposes of obtaining 
insurance coverage, would he not also lie for purposes of 
obtaining VA compensation benefits?  These lies are perhaps 
understandable from a human standpoint, but they make it 
impossible for the Board to accept at face value his other 
testimony.  When the testimony of a witness is not believed, 
the trier of fact may simply disregard it.  Bose Corp. v 
Consumers Union of U. S., Inc., 466 U.S. 485, 512 (1984).  

It could well be that the veteran has had lifelong back pain 
as a result of the diastematomyelia suggested on X-rays 
performed in December 1974.  This would be consistent with 
the other history elicited suggesting the presence of back 
pain in adolescence.  There is no evidence to show, however, 
that the veteran acquired a chronic back disorder during 
service.  The findings in service were relatively benign, and 
chronic acquired back pathology was not shown until many 
years following service.  As indicated above, the Board has 
considered the opinions offered by the VA examiner and by Dr. 
Gardner, but for the reasons stated, rejects them.  See Black 
v. Brown, 5 Vet. App. 177, 180 (1993) (Board may discount 
medical opinions that amount to general conclusions based on 
history furnished by the claimant that are unsupported by the 
clinical evidence and that do not take into account post 
service injuries);

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for service 
connection for low back disability must be denied.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107).  

B.  Gastrointestinal disability

Factual Background

The service medical records for the veteran's period of 
active duty for training are negative for complaints or 
findings of any gastrointestinal disorder, except for a 
history of frequent indigestion noted on a report of medical 
history taken in conjunction with his examination for 
separation in February 1958.  However, the veteran was found 
to be normal on clinical examination at that time.  

When the veteran was examined for service entrance in October 
1961, however, it was reported that he had epigastric pain 
and burning in the epigastric region and that he coughed, 
which produced blood and dizziness.  His history also 
included dizziness and pain or pressure in his chest.  
However, a clinical examination was negative for any 
pertinent findings.  

On November 4, 1961, less than three weeks after his entry on 
active duty, the veteran was seen at a service clinic for 
complaints of epigastric burning pain during and after meals 
of four years' duration.  Although the pain was worse 
recently, there was no pain at night or on awakening.  The 
pain was worse when the veteran ate greasy food but was not 
increased by smoking a pack of cigarettes a day.  There was 
no vomiting or melena.  It was reported that he had taken 
Gelusil without marked relief.  Following an examination, 
cholelithiasis and duodenal ulcer were to be ruled out.  

Four days later, the veteran was seen in the emergency room 
of a service hospital for a complaint of abdominal burning.  
He reported that he had had the problem since 1957.  A 
gallbladder series in November 1961 was negative, and an 
upper gastrointestinal series at that time was thought to be 
normal, although a questionable filling defect was noted at 
the proximal jejunum that was to be rechecked with a small 
bowel series.  A small bowel series in December 1961 showed 
"fairly definite evidence of a small duodenal ulcer crater 
which was not appreciated on the previous gastrointestinal 
series.  This is a pleasant example of serendipidity [sic]."  
When seen in the internal medicine clinic later in December, 
the diagnosis was duodenal ulcer, which was thought to have 
existed prior to service.  The veteran was admitted to the 
hospital for evaluation by a Medical Board.  

The February 1962 Medical Board report shows that the veteran 
stated that he had the onset of abdominal symptoms sometime 
before 1957.  This was characterized by an epigastric burning 
sensation before and after meals, which was aggravated by 
alcohol, anger, and coffee, and alleviated by bicarbonate of 
soda, Tums, and milk.  In the past few months, his symptoms 
had been aggravated, as he had been having more on his mind.  
The veteran stated that he had not been awakened at night 
with pain and that there was no radiation of the pain.  He 
had not had episodes of hematemesis, melena, or jaundice.  
The Board noted the prior diagnostic tests, including the 
small bowel series performed on December 7, 1961, that 
revealed fairly definite evidence of a small duodenal ulcer 
crater, which was not appreciated on the previous upper 
gastrointestinal series.  The veteran stated that his pain 
was sometimes relieved by meals and sometimes not.  He had 
followed a modified diet at home.  He was initially placed on 
a bland diet, Pro-Banthine, Amphojel, and milk between meals.  
On this regime, he had some symptomatic improvement, although 
not remarkable improvement.  It was felt that the veteran had 
symptoms typical of peptic ulcer disease and that he had a 
demonstrable ulcer in the duodenum on X-ray.  It was also 
felt that this condition existed prior to service (EPTS) and 
that the veteran was disqualified for active military 
service.  It was therefore recommended that he be separated 
from service.  The Board also found that the condition was 
not aggravated by service.  The diagnosis was ulcer, 
duodenum, not elsewhere classified, without obstruction, 
symptomatic, treated.  

The earliest evidence of gastrointestinal problems following 
service was in May 1978, when the veteran was privately 
hospitalized and reported frequent upper abdominal distress, 
heartburn, and gas with no intolerance to any particular 
food.  He said that he drank 9 to 10 cups of coffee a day and 
was a compulsive eater.  He had no recent change in bowel 
habits or history of gallbladder disease.  He said that while 
in service, he was discharged for some upper abdominal 
complaint but did not know quite what it was for.  He denied 
a history of nausea, vomiting, hematemesis, melena, 
constipation or diarrhea.  On a consultation during 
hospitalization, the veteran reported that foods agreed with 
him and then quickly added that he had had heartburn since 
the age of 13.  He said that if he ate the right foods, he 
was all right.  An upper gastrointestinal series was felt to 
be within normal limits.  A lower gastrointestinal series 
resulted in an impression of indirect suggestions of minor 
irritation or spasm distal to most portions of the large 
bowel; clinical correlation was recommended.  

When hospitalized privately in December 1979, the veteran 
reported that he experienced heartburn and was sensitive to 
spicy and greasy foods.  He believed that he had ulcers and 
treated them with Rolaids and bicarbonate of soda.  He denied 
any weight loss, change in appetite, dysphagia, nausea, 
vomiting, or hematemesis.  He had not noticed any change in 
his stool.  

When seen at a private hospital in April 1987, the veteran 
complained of mid-epigastric burning of several years' 
duration associated with chest fluttering and throat 
"thickness" of several days' duration.  He denied 
difficulty swallowing.  His problems were said to include 
caffeinism.  He reported drinking 8 to 10 cups of coffee a 
day and was instructed to cut down on caffeinated beverages.  
A private upper gastrointestinal series in August 1987 showed 
signs of duodenitis and a questionable superficial area of 
ulceration within the post bulbar portion of the duodenum.  A 
private ultrasound of the gallbladder in September 1987 was 
negative.  When seen privately in October 1988, the veteran 
complained of lower abdominal cramping with diarrhea.  
Colitis was assessed.  When seen privately in January 1991, 
the veteran complained of heartburn and of spitting up acid 
for a long time but said that his symptoms had been getting 
worse in the previous two or three weeks.  A possible history 
of ulcers was noted.  He also complained of difficulty 
swallowing.  An upper gastrointestinal series in January 1991 
showed mild duodenitis without a visible associated ulcer; a 
normal limited study of the esophagus was also noted.  An 
ultrasound of the right upper quadrant at that time was 
normal.  

A private abdominal ultrasound in June 1994 because of 
epigastric discomfort radiating to the back revealed a liver 
that was diffusely hyperechoic but showed no sonographic 
evidence of pertinent pathology.  An upper gastrointestinal 
series in December 1995 showed no signs of gastroesophageal 
reflux disease or hiatal hernia but showed progressive 
indirect signs of proximal duodenitis without signs of a 
focal abnormality such as an ulcer.  When seen in December 
1996 for complaints of abdominal pain and heartburn, and pain 
in his mid-back, esophagitis was assessed.  

On VA examination in April 1999, the veteran reported that he 
had been bothered with gastrointestinal problems since his 
active duty days, and perhaps before, when it was found that 
he had a duodenal ulcer sometime in 1961 or 1962.  He was a 
heavy smoker until about a year previously.  He was currently 
under the care of his private physician, who treated his 
gastrointestinal problems with medications.  With the 
prescribed medications, he reported that he was relatively 
comfortable; without the medications, he described bouts of 
extreme vomiting, epigastric soreness, and difficulty 
swallowing.  However, he denied vomiting, hematemesis, or 
melena.  The veteran also reported that he had had an upper 
gastrointestinal series a couple of years previously with 
what was described as duodenitis and hiatal hernia.  The 
examiner stated that it was likely that many of his symptoms 
were related to esophageal reflux disease.  An upper 
gastrointestinal series in May 1999 resulted in a 
radiologist's impression of mild mucosal coarsening of the 
duodenal bulb, which might represent old or mild duodenitis; 
clinical correlation was indicated.  The clinical examiner 
stated that no active ulcer was noted and that the veteran's 
history was compatible with acid reflux disease, which was 
controlled with medications.  

In his letter of December 1999, Dr. Gardner indicated that 
the veteran began to have problems with gastroesophageal 
reflux and gastritis in 1961 and that this was documented in 
his record.  Dr. Gardner was of the opinion that due to the 
longevity and similarity of his current symptoms with those 
that dated to the late 1950's and early 1960's, the veteran's 
gastrointestinal disability was definitely service connected.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.  
However, a history of pre-service conditions recorded at the 
time of service entrance examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. 
App. 238, 245-46 (1994).  

The ulcer noted in service was not clinically identified when 
the veteran returned to active duty in October 1961.  
However, the evidence clearly and unmistakably demonstrates 
that the ulcer disease then diagnosed preexisted service.  
The symptoms of ulcer disease were noted less than three 
weeks following service.  The very nature of peptic ulcer 
disease is its insidious onset; hence, it is one of the 
diseases subject to service connection on a presumptive basis 
under the provisions of 38 U.S.C.A. § 1112(a) if it is 
manifested to a compensable degree within a year following 
separation.  The evidence unequivocally shows that the 
veteran had significant gastrointestinal symptoms prior to 
service and the manifestations of ulcer disease shortly after 
entry on active service.  The Board finds that the 
gastrointestinal disability diagnosed during his second 
period of active duty clearly and unmistakably preexisted 
service.  

However, because the ulcer was symptomatic at the time of the 
veteran's separation from service, the question arises 
whether there was a permanent increase in severity during 
service.  The Medical Board answered that question in the 
negative, and this finding is highly persuasive, since it 
constitutes a contemporaneous medical opinion.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service or peacetime service after December 
31, 1946.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  

Although the service medical records indicate that the 
veteran's ulcer was evident at service separation in 1962, 
that finding is not definitive.  The ulcer had improved with 
treatment, and there is no showing that his condition was any 
worse at service separation than the condition he described 
prior to service.  Especially significant in this regard is 
the veteran's description when he was examined for service 
entrance in October 1961 of epigastric pain and burning in 
the epigastric region with a cough productive of blood and 
dizziness.  If anything, the gastrointestinal disability was 
less severe when he left service than when he entered.  It 
bears emphasis that intermittent flare-ups during service of 
a preexisting disorder are not considered aggravation of the 
disorder unless the underlying condition, as contrasted to 
the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-37 
(1996).  The fact that the ulcer disease was symptomatic at 
separation does not mean that it was worse.  

Although the veteran and his witnesses testified that during 
and after service, he drank a lot of baking soda water and 
took Rolaids, there is no competent medical evidence to show 
that his gastrointestinal condition had permanently worsened 
during service.  The post-service record is devoid of any 
medical evidence of gastrointestinal symptoms until May 1978, 
more than 16 years following the veteran's final separation 
from service.  Evidence of a prolonged period without medical 
complaint may be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after service, as evidence of whether a preexisting 
condition was aggravated by service.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (citing 38 C.F.R. 
§ 3.306(b)).  The absence of medical evidence of such 
complaints for many years following service supports a 
finding that the gastrointestinal disability for which 
service connection is now sought was not aggravated by 
service.  

There is yet further difficulty with this claim.  The 
veteran's original claim for service connection for 
gastrointestinal disability was filed in March 1999, when he 
claimed that he had the onset of severe heartburn in February 
1962.  Although peptic ulcer (gastric or duodenal) is a 
chronic disease under the provisions of 38 U.S.C.A. § 1101(3) 
(West 1991), the law providing for VA compensation benefits 
has been interpreted as requiring the existence of the 
claimed disorder when the application for benefits is filed, 
not just findings in service.  Degmetich v. Brown, 104 F.3d 
1328, 1331-33 (Fed. Cir. 1997) (claimant must have disability 
at time of application for benefits and not merely findings 
in service).  

Degmetich is highly relevant, since that case involved the 
diagnosis of a psychosis - acute undifferentiated 
schizophrenic reaction - within the first post-service year.  
Id. at 1329.  A psychosis was and is a chronic disease under 
38 U.S.C.A. § 1101(3) and is thus entitled to presumptive 
service connection under 38 U.S.C.A. § 1112(a).  Although 
Degmetich filed a claim for compensation benefits in February 
1961, VA took no further action on his claim after Degmetich 
could not be located following the scheduling of a VA 
examination.  In April 1967, Degmetich was admitted to a 
private hospital and was diagnosed there with depressive 
reaction and probable psychosis.  However, he was then 
transferred to a VA hospital in May 1967, where his diagnosis 
was, in part, personality trait disturbance.  It was thought 
that the question of schizophrenic reaction, schizo-affective 
type, must be entertained, although Degmetich did not seem to 
be sufficiently thought disordered at that time to justify 
this diagnosis.  Id.  Degmetich's claim for compensation 
benefits was denied by the RO in 1967 on the ground that his 
personality trait disorder diagnosed at that time was not a 
disability under the law providing for compensation benefits 
and that his 1961 diagnosis of acute schizophrenic reaction 
was insufficient since a chronic disease was required for 
service connection.  The Board later reopened Degmetich's 
claim, but denied it.  The Court of Appeals for Veterans 
Claims later concluded that the Board had erred because under 
38 C.F.R. § 3.309(a), schizophrenia, even if "acute," would 
be accepted as chronic.  It held the error harmless, however, 
and affirmed the Board based on the conclusion that "there 
must have been evidence both of a service connected disease 
or injury and a disability in 1967 which was attributable to 
such disease or injury" under 38 U.S.C.A. § 1131.  Id. at 
1329-30.  Since there was no evidence that Degmetich suffered 
from a psychosis at the time that he applied for VA benefits 
in 1967, the Court of Appeals for Veterans Claims held that 
he was not entitled to benefits.  Id. at 1330.  It was this 
conclusion that the Federal Circuit upheld.  See Gilpin v. 
West, 155 F.3d 1353, 1356 (Fed. Cir 1998), cert. denied, 526 
U.S. 1144 (1999) (veteran's claimed distinction between the 
"current symptomatology" requirement of 38 C.F.R. § 
3.304(f) and the "current disability" requirement approved 
in Degmetich is illusory; a current disability cannot exist 
without some evidence of its existence).  

The record shows that a duodenal ulcer was not found when the 
veteran underwent a VA gastrointestinal examination in 1999, 
nor was one shown in the private medical reports dating from 
the 1970's.  Recent diagnoses have included mild duodenitis, 
acid reflux disease, gastroesophageal reflux and gastritis, 
and Dr. Gardner has attributed some of these problems to 
service.  In his letter of December 1999, Dr. Gardner 
indicated that the veteran began to have problems with 
gastroesophageal reflux and gastritis in 1961 and that this 
was documented in his record.  It is apparent that here, too, 
Dr. Gardner had not thoroughly reviewed the record, since his 
opinion is inconsistent with the contemporaneous medical 
evidence, especially the report of the Medical Board that 
carefully considered the veteran's case.  Indeed, Dr. 
Gardner's opinion is inconsistent with the veteran's own 
statements made at the time for treatment purposes.  The 
Board therefore rejects Dr. Gardner's opinion.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (rejecting medical opinion 
as "immaterial" where there was no indication that the 
physician reviewed claimant's service medical records or any 
other relevant documents which would have enabled him to form 
an opinion on service connection on an independent basis); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (without a review 
of the record, an opinion on the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran); Wilson v. Derwinski, 2 Vet. App. at 20-21 (an 
opinion relating a current disability to service has more 
probative value when it takes into account the records of 
prior medical treatment so that the opinion is a fully 
informed one); Corry v. Derwinski, 3 Vet. App. 231, 234 
(1992) (Board has a plausible basis to reject a physician's 
"conjecture" that a disability was acquired as a result of 
service where relevant treatment reports dating back a number 
of years were not mentioned by the physician rendering the 
opinion).  

Although the veteran testified that he was never examined for 
an ulcer condition prior to service and that he took Rolaids 
when he was on active duty for training in 1957, his more 
contemporaneous statements show a much more symptomatic pre-
service gastrointestinal condition.  He further testified 
that he took Rolaids for heartburn from spicy foods prior to 
his entry on active duty.  He said that after going on active 
duty in October 1961, he began to have much more acid reflux 
and regurgitation.  This, too, is not wholly consistent with 
the contemporaneous medical evidence.  Although the veteran 
testified that his gastrointestinal condition worsened in 
service and was aggravated thereby, the opinion of the 
service Medical Board was contrary to this conclusion, which 
is medical in nature and therefore beyond the competence of 
the veteran to make.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for service 
connection for gastrointestinal disability must be denied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (to be codified as amended at 
38 U.S.C. § 5107).  

C.  Veterans Claims Assistance Act of 2000

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant and his representative were 
notified in the May 2000 statement of the case and in the 
November 2000 supplemental statement of the case of the 
provisions of law relied on, the facts developed in the case, 
and of the extensive reasoning employed in reaching a 
decision on the issues in this case.  In addition, the 
veteran and his witnesses were provided with an opportunity 
to give testimony at a hearing before a hearing officer at 
the RO in July 2000.  The transcript of that hearing is of 
record, is relatively extensive, and has been reviewed.  

The veteran testified that he was never treated at the VA 
facility at Togus.  He indicated that he could not remember 
whether he was treated at "Martins Point" shortly after 
service and indicated that the only time he went there was 
for some kind of physical examination in 1967.  He stated 
that he saw private physicians for his gastrointestinal 
condition right after he got out of service but that "they 
are all dead."  He said that only people such as his spouse 
and his brother, who testified, knew what he went through 
during that period.  He said that Drs. Gardner and Watson 
prescribed medication for his condition, but only in later 
years.  The veteran testified that no doctor took over Dr. 
Watson's practice after he died and that he had heard that 
Dr. Watson's spouse had gotten rid of everything, apparently 
including his records.  Dr. Watson had been his treating 
physician for years, he said.  He stated that he used to see 
Dr. Watson all the time for his back problems immediately 
following service.  When asked whether Dr. Watson ever 
ordered diagnostic testing, apparently for his 
gastrointestinal problems, the veteran's spouse testified 
that she did not think he was tested again until Dr. Gardner.  
The veteran also testified that a Dr. Christopher, who 
treated him for his low back problems on one occasion some 
time after his discharge from service, was also deceased.  He 
said that Dr. Christopher's daughter had gone through her 
father's records but was unable to find anything.  The 
veteran said that he saw a chiropractor in South Portland, 
Maine, for his back problems after he got out of service but 
that the records of this treatment apparently were 
unavailable.  The veteran's spouse testified that she had 
known the veteran since June 1964 and that he had seen Dr. 
Gardner for the previous 24 years and had seen Dr. Watson 
when they were first married.  The veteran's brother 
testified regarding his recollections concerning the 
veteran's condition in 1957, when he was 5 or 6 years old.  
Aside from the problems of memory associated with someone 
then so young, the testimony of the veteran's brother is not 
inconsistent with the conclusions reached herein, since his 
testimony is consistent with a gastrointestinal condition 
that was as bad prior to service as immediately following 
service.  

It must be emphasized that the ultimate disposition of this 
appeal turns on the interpretation of evidence that was 
before the RO and considered by the RO and that further 
development of the record would bear little if at all on the 
decision reached.  There is no indication that the service 
medical records are not complete, despite the contention to 
the contrary of the veteran.  Neither the veteran nor his 
representative has identified evidence that could be obtained 
that would buttress the claims addressed in this appeal.  
Even if there were a missing service medical record entry 
that showed that the veteran fell from rafters in service, 
that fact alone does not mean that service connection for the 
current low back disability is warranted, as it is conceded 
that lumbosacral strain was diagnosed in service.  The issue 
is whether the current low back pathology is medically 
related to the episode of lumbosacral strain in service or 
whether, as held above, that episode constituted an acute and 
transitory episode that resolved.  The issue of service 
connection for gastrointestinal disability is similarly one 
for which further development would be unenlightening.  The 
issue is whether preexisting gastrointestinal problems were 
aggravated during service.  This is a question of evidentiary 
interpretation.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 (1998) (Board 
has fact-finding authority to assess the quality of the 
evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  It is not clear what evidence could now 
be obtained that would add even marginally to the disability 
picture that was before the RO when it considered this claim 
initially.  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

Service connection for low back disability is denied.  

Service connection for gastrointestinal disability is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

